Title: To George Washington from George Clinton, 29 August 1778
From: Clinton, George
To: Washington, George


          
            Dear Sir.
            Poughkeepsie [N.Y.] Augt 29th 1778.
          
          I am this moment honored with the Receipt of your Excellency’s Letter of Yesterday; In
            consequence of which it shall be my first Business to order out a Detachment of the
            Militia to strengthen the Garrisons in the Highlands; tho’ I much doubt (considering the
            large proportion which are constantly kept out on the frontiers) whether I shall be able
            to march and keep out at those Posts for any considerable Time, a number larger than the
            least mentioned in your Excellency’s Letter; especially as the Service in Garrison is
            not so agreable to them as that of the field At the same Time I have not the least
            Doubt, if any Movements of the Enemy should render it necessary that I shall be able to
            draw out a considerable force to join the Army immediately under your Excellency’s
            command; and I will immediately make the necessary Disposition for that Purpose.
          The People having entertained high expectations from the Operations of the Fleet and
            Army at Rhode Island will without Doubt be disappointed on finding that Count D’Estaign
            has left that Place and is gone to Boston: however I hope they will suppose it for the
            best; and that the Injuries the Fleet must have sustained in the late Storm has
            occasioned  this sudden movement. I have the honor to be with the
            greatest Regard Your Excellency’s most Obedt Servt
          
            Geo: Clinton
          
        